Title: From Thomas Jefferson to Albert Gallatin, 2 September 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                     
                            Monticello. Sep. 2. 06.
                        
                        Not having a copy of the laws of the last session here, I am obliged to ask information from yourself whether
                            the opinion of your chief clerk, mentioned in Thos. Moore’s letter, be correct. it is certainly best not to draw the
                            issuing of warrants out of their regular course, if the words of the law can possibly bear another construction. there is
                            no case, but that of the contingent fund, where either reason, or the safety of the public interest, calls for any
                            reference to the Executive for money warrants. my experience as to the fund for the public buildings has convinced me that
                            both the public & the president are less secure in that mode: & even as to this last fund I should be glad to change
                            the course if the words of the law will admit of it. Accept affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. Be so good as to return the letter immediately that I may answer it.
                        
                    